NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted October 15, 2020
                               Decided October 16, 2020

                                        Before

                     JOEL M. FLAUM, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

                     MICHAEL Y. SCUDDER, Circuit Judge


No. 19-2834

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Northern District of Indiana,
                                                   Hammond Division.

      v.                                           No. 2:17CR37-002

VINCENT E. PRUNTY,                                 James T. Moody,
     Defendant-Appellant.                          Judge.

                                      ORDER

       Vincent Prunty and his codefendants stole the personal identifying information
of hundreds of victims, including patients at an Arizona hospital where Prunty worked.
They used this information to fraudulently open or take control of bank accounts and
credit cards and obtain merchandise, cash, gift cards, and services. Prunty pleaded
guilty to one count each of wire fraud, 18 U.S.C. § 1343, mail fraud, 18 U.S.C. § 1341,
and aggravated identity theft, 18 U.S.C. § 1028A, in exchange for the government
dropping dozens of other charges. Noting that at least 652 victims had their “lives
changed forever” as a result of Prunty’s actions, the district court sentenced him to a
No. 19-2834                                                                         Page 2

total of 154 months’ imprisonment followed by two years of supervised release, and
ordered him to pay $182,887.40 in restitution.

       Although his plea agreement contains an express waiver of his right to appeal his
conviction and “all components of his sentence,” Prunty filed a notice of appeal. His
appointed counsel asserts that the appeal is frivolous and moves to withdraw.
See Anders v. California, 386 U.S. 738, 746 (1967). Prunty did not respond to counsel’s
submission, see Cir. R. 51(b), which explains the nature of the case and addresses the
issues that an appeal of this kind might be expected to involve. Because the analysis
appears thorough, we limit our review to the potential arguments counsel discusses.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel consulted with Prunty about the potential risks and benefits of trying to
withdraw his guilty plea, see United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012),
and Prunty informed her that he does not wish to challenge his plea. Thus, counsel
properly concludes that the voluntariness of the plea is not a potential issue for appeal.
Id.; United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

       Counsel next considers whether Prunty could challenge his sentence and
correctly concludes that Prunty’s broad waiver of his right to appeal forecloses such an
argument. An appeal waiver “stands or falls with the underlying guilty plea,” and
because Prunty does not wish to challenge his plea, his waiver would have to be
enforced. See United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013). Further, “[w]e will
enforce an appellate waiver so long as the record clearly demonstrates that it was made
knowingly and voluntarily.” United States v. Perillo, 897 F.3d 878, 883 (7th Cir. 2018)
(internal quotations omitted). Counsel rightly concludes Prunty acted knowingly and
voluntarily because the district court confirmed his understanding of the appeal waiver
and otherwise complied with Federal Rule of Criminal Procedure 11(b) in taking the
plea. United States v. Gonzalez, 765 F.3d 732, 741 (7th Cir. 2014). (Although the district
judge omitted the admonishment about the immigration consequences of a conviction,
see FED. R. CRIM. P. 11(b), this information was irrelevant because the court had
confirmed Prunty’s U.S. citizenship earlier.)

       Counsel finally considers whether Prunty could argue that the appeal waiver is
unenforceable and rightly concludes that it would be frivolous to argue that any
exception applies. Prunty’s 154-month prison sentence does not exceed the statutory
maximum of a combined 42 years, and there is no evidence that the district court
considered an impermissible factor such as race. See Gonzalez, 765 F.3d at 742; Jones v.
No. 19-2834                                                                       Page 3

United States, 167 F.3d 1142, 1144 (7th Cir. 1999). Counsel also considers whether the
two-year term of supervised release is unlawful, given the statutory maximum of one
year of supervised release for Count 27. 18 U.S.C. § 3583(b)(3). We agree with counsel
that this potential argument is frivolous because the district court imposed “a term” of
supervised release, not concurrent terms, and Counts 17 and 23 each carry statutory
maximum terms of three years. There would be no basis for arguing that the district
judge, who set forth the correct statutory maximums for each count, unlawfully
imposed the two-year term for the conviction on Count 27. Because no exception
excuses Prunty from his appeal waiver, counsel rightly concludes that any challenge to
the sentence would be frivolous.

      We GRANT counsel’s motion to withdraw and DISMISS the appeal.